Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144886                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ELLEN M. JACOB and JAMES E. FULLER, as                                                                 David F. Viviano,
  Trustees of the Liquid Asset Martial Trust,                                                                        Justices
                Plaintiffs-Appellees,
  v                                                                SC: 144886
                                                                   COA: 304487
                                                                   Oakland CC: 2007-085876-CZ
  BALD MOUNTAIN WEST,
          Defendant,
  and
  STEVEN E. JACOB,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           t0225                                                              Clerk